Citation Nr: 1734890	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a bilateral heel disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1956 to August 1962 and from October 1963 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the claims file.

During the May 2017 hearing, the Veteran's representative questioned whether the Board had previously reviewed or adjudicated the Veteran's claim.  In particular, he noted that there was a document labeled 'BVA Decision' (received in March 2014) in the Veterans Benefits Management System (VBMS).  A review of that document, however, shows that it is a VA Form 4107, which is an informational form describing the appeals process and the procedures for filing a notice of disagreement.  VBMS shows that the March 2014 document had been mislabeled and that the Board had not previously reviewed this claim.  The Veterans Appeals Control and Locator System (VACOLS) also confirms that the Board has not previously adjudicated the claim.
 
This appeal was processed using VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying merits of the claim for service connection for a bilateral heel disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral heel disorder was previously considered and denied by the RO in an August 1983 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year. 

2.  The evidence received since the August 1983 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral heel disorder.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision that denied service connection for a bilateral heel disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).
 
2.  The evidence received subsequent to the August 1983 rating decision is new and material and the claim for service connection for a bilateral heel disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a bilateral heel disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO previously denied the Veteran's claim for service connection for a bilateral heel disorder in an August 1983 rating decision.  At that time, the RO noted that the Veteran's complete service treatment records were unavailable, but observed that there were records showing that he sustained a contusion to his upper left foot in April 1959 and sprained his right ankle in March 1961.  However, there were no residuals from those injuries found on the last examination.  There was also no evidence of bilateral calcaneal fractures in service.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Therefore, the August 1983 rating decision is final.

The Veteran filed an application to reopen his claim for service connection for a bilateral heel disorder in November 2008.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

The Board notes that, since the August 1983 decision, the evidence of record contains testimony from the Veteran during his May 2017 hearing, which included additional details of the in-service heel injury and in-service treatment.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a bilateral heel disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral heel disorder, is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary in this case.  First, the Veteran should be afforded a VA examination in connection with his bilateral heel disorder claim.  The Veteran offered testimony at his May 2017 hearing that he injured his heels while in service after a fall from a platform.  His military records show that the Veteran did receive treatment for a left foot contusion and a right ankle sprain.  Those records also show that the Veteran obtained a parachutist badge in service.  As such, a VA medical opinion is needed to determine the nature and etiology of any bilateral heel disorder that may be present.

Additionally, as the Veteran's representative has stated that the Veteran's file is incomplete, the Veteran and his representative should be given the opportunity to submit any additional medical records or service treatment records in support of the Veteran's claim.  In this regard, the Board notes that the Veteran's representative stated that the Veteran's service treatment records were missing during the May 2017 hearing.  The Board notes that some service treatment records are available for review in VBMS and were considered by the AOJ in its adjudication of the current claim, as well as the adjudication of the prior 1983 claim.  Although the complete service treatment records are not associated with the claims file, a review of the file indicates that the AOJ attempted to obtain such records, but they were unavailable.  See Deferred Rating Decision dated April 2014, VA 21-3101 Request for Information dated May 11, 2014, and the May 2014 PIES Response at pg. 4 of the service treatment records associated with the file.

During the May 2017 hearing, the Veteran's representative has also requested that the Veteran's pay records for his second period of service (claimed he sustained heel injury in 1965) be obtained and associated with the claims file.  As such, the AOJ should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral heel disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should contact DFAS or any other appropriate entity to secure any available pay records for the Veteran from October 1963 to May 1978.

3.  The AOJ should contact the appropriate service department and/or records custodian(s) with a request for copies of any service treatment records for the Veteran's second period of service from October 1963 to May 1978.

As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral heel disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral heel disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner should address the Veteran's testimony and the notation in the personnel records that the Veteran earned a parachutist badge while in service.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


